                         Case 3:20-cr-00068-MCR Document 44 Filed 02/11/21 Page 1 of 8
NDFL 245B (Rev. 11/16)      Judgment in a Criminal Case
                            Sheet I



                                       UNITED STATES DISTRICT COURT
                                              Northern District of Florida
                                                                           )
              UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
                                                                           )
                                 v.
                                                                           )
                         RYANK. NOBLE                                             Case Number:              3:20cr68-001/MCR
                                                                           )
                                                                           )      USM Number:               26953-017
                                                                           )
                                                                           )       Lauren Cobb (Appointed- AFPD),__
                                                                                                                  ______
                                                                                                                       _
                                                                           )      Defendant's Attorney
THE DEFENDANT:
� pleaded guilty to count(s)      One and Two of the Indictment on October 21, 2020
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                         Nature of Offense                                                      Offense Ended

18 U.S.C. §§ 2252A(a)(2) and            Distribution of Child Pornography                                    July 30, 2020        One
2252A(b)(I)

18 U.S.C. §§ 2252A(a)(5)(B)             Possession of Child Pornography                                      July 30, 2020        Two
and 2252A(b)(2)


       The defendant is sentenced as provided in pages 2 through          _ _
                                                                            _
                                                                            8         _of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of I 984.
D The defendant has been found not guilty on count(s)
D Count(s) _ _ _ _ _ _ _ _ _ _ _
                               _                          .. D is   Dare dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                         Januaty 14, 2021
                                                                         Date of Imposition ofJudgment




                                                                         _l\1..CaseyJ.lodgers,       ited States District Judge
                                                                         Name and Tille of Judge


                    FLND PN                                              February / /              , 2020
                   ?w:1:a��                                              Date
                         Case 3:20-cr-00068-MCR Document 44 Filed 02/11/21 Page 2 of 8
NDFL 245B (Rev. 11/16)     Judgment in a Criminal Case
                           Sheet 2 - Imprisonment

                                                                                                        Judgment - Page _ 2   of   8
DEFENDANT:                   RYAN K. NOBLE
CASE NUMBER:                 3:20cr68-00I-MCR

                                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total te1m of:
         144 months as to Counts One and Two, with said terms to run concurrently, one with the other.



     [XI The court makes the following recommendations to the Bureau of Prisons:

          The Comt recommends that the defendant be designated to a Bureau of Prisons Federal Prison Camp for confinement
          near Marianna, Florida, or Pensacola, Florida, or as close to that area as reasonably possible.

          It is the recommendation of the Comt that while the defendant is incarcerated he shall be evaluated for the Resolve
          Program, participate in a Sex Offender Treatment, and Mental Health Treatment, or other such similar programs
          offered through the Bureau of Prisons.




     [XI The defendant is remanded to the custody of the United States Marshal.

     D    The defendant shall smTender to the United States Marshal for this district:

          D     at _ _ _ _ _
                           _                   ...   D a.m. D p.m.            on

          D     as notified by the United States Marshal.

     D    The defendant shall sull'ender for service of sentence at the institution designated by the Bureau of Prisons:

          D    before 12:00 p.m. on

          D     as notified by the United States Marshal.

          D    as notified by the Probation or Pretrial Services Office.

                                                                    RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                            to

at                                                    , with a ce1tified copy of this judgment.



                                                                                                     UNITED STATES MARSHAL


                                                                            By
                                                                                                  DEPUTY UNITED STATES MARSHAL
                         Case 3:20-cr-00068-MCR Document 44 Filed 02/11/21 Page 3 of 8

NDFL 245B (Rev. 11/16)     Judgment in a Criminal Case
                           Sheet 3 - Supervised Release
                                                                                                      Judgment-Page _ _
                                                                                                                      3_ of             8
DEFENDANT:                RYANK.NOBLE
CASE NUMBER:              3:20cr68-001-MCR

                                                          SUPERVISED RELEASE
      Upon release from imprisonment, you will be on supervised release for a tenn of:

       LIFE as to Counts One and Two, with said terms to run concurrently, one with the other.



                                                   MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D   The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check ifapplicable)
4.    � You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable}
5.    � You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check ifapphcable)
6.    D   You must pai1icipate in an approved program for domestic violence. (check ifapplicable)



You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                          Case 3:20-cr-00068-MCR Document 44 Filed 02/11/21 Page 4 of 8


NDFL 2451] (Rev. 11/16)      Judgment in a Criminal Case
                             Sheet 3A- Supervised Release
                                                                                                Judgment-Page        4        of ___.,__
                                                                                                                                    8 __
DEFENDANT:                    RYANK.NOBLE
CASE NUMBER:                  3:20cr68-001-MCR

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep infmmed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer insn·ucts you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial disn·ict where you are authorized to reside without fast getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people yon live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pennit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. Jfyou do not have full-time employment you must lty to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    Jfyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      lasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infonnant without
      first getting the permission of the court.
12.   If the probation officer detennines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confitm that you have notified the person about the risk.
13.   You must follow the insbuctions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has inslrncted me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For fut1her information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                         Case 3:20-cr-00068-MCR Document 44 Filed 02/11/21 Page 5 of 8

NDFL 245B (Rev. 11/16)      Judgment in a Criminal Case
                            Sheet 3D - Supervised Release
                                                                                              Judgment-Page -�5_ of          8
DEFENDANT:                 RYAN K. NOBLE
CASE NUMBER:               3:20cr68-001-MCR

                                       SPECIAL CONDITIONS OF SUPERVISION
          Search and Seizure

I.       You must submit your person, prope1ty, house, residence, vehicle, or papers to a search conducted by a United
         States probation officer. Failure to submit to a search may be grounds for revocation of release. You must warn
         any other occupants that the premises may be subject to searches pmsuant to this condition. An officer may
         conduct a search pursuant to this condition only when reasonable suspicion exists that the defendant has violated a
         condition of his supervision and that the areas to be searched contain evidence of this violation. Any search must
         be conducted at a reasonable time and in a reasonable manner.

         Financial Conditions

2.       Any unpaid fine balance shall be paid in monthly installment payments of not less than $25 per month to
         commence within one month from the defendant's release from custody.

3.       The defendant must provide to the probation officer with access to any requested financial information and repmt
         the source and amount of personal income and financial assets to the supervising probation officer as directed.

4.       The defendant must not incur new credit charges or open additional lines of credit without the approval of the
         probation officer unless he has paid his fine and special monetaiy assessment in full.

5.       The defendant must not transfer or dispose of any asset, or his interest in any asset, without the prior approval of
         the probation officer unless he has paid his fine and special monetary assessment in full.

6.       Sex Offender Specific Conditions(s): Based on the nature and circumstances of the offenses as outlined in the
         Offense Conduct section of this rep01t, the following condition(s) of supervision are recommended:

         A.       Computer Conditions

         a)    You must not possess or use a computer without the prior approval of the probation officer. "Computer"
              includes any electronic device capable of processing or storing data as described at 18 U.S.C. § 1030, and all
              peripheral devices.
         b)    As directed by the probation officer, you must enroll in the probation office's Computer and Internet
              Monitoring Program (CIMP), and shall abide by the requirements of the CIMP program and the Acceptable
              Use Contract.
         c)    You must not access the Internet or any "on-line computer service" at any location (including employment)
              without the prior approval of the probation officer. "On-line services" include any Internet service provider, or
              any other public or private computer network. As directed by the probation officer, you must warn your
              employer of restrictions to your computer use.
         d)    You must consent to the probation officer conducting periodic unannounced examinations of his computer
              equipment, which may include retrieval and copying of all data from his computer(s) and any peripheral
              device to ensure compliance with this condition, and/or removal of any such equipment for the purpose of
              conducting a more thorough inspection. You must also consent to the installation of any hardware or software
              as directed by the probation officer to monitor your Internet use.
         e)   You must not possess or use any data encryption technique or program.
                          Case 3:20-cr-00068-MCR Document 44 Filed 02/11/21 Page 6 of 8

NDFL 24513 (Rev. 11/16)      Judgment in a Criminal Case
                             Sheet 3D - Supervised Release

                                                                                               Judgment-Page     6.   of ___.8,__
DEFENDANT:                  RYAN K. NOBLE
CASE NUMBER:                3:20cr68-00I-MCR

                                     ADDITIONAL CONDITIONS OF SUPERVISION
          B.       Materials Restrictions

         a)        You must not possess, in any fonn, materials depicting child pornography, child erotica, or nude or sexual
               depictions of any child; or any materials described at 18 U.S.C. § 2256(8).

               You must refrain from accessing, via the Internet, any pornography or other materials depicting sexually
               explicit conduct as defined at 18 U.S.C. § 2256(2), without the prior approval of the probation officer.

         C.        Associations Restrictions

         a)        You must not frequent or loiter within I 00 feet of any location where children are likely to gather, or have
               contact with any child under the age of 18, unless otherwise approved by the probation officer. Children are
               likely to gather in locations including, but not limited to, playgrounds, theme parks, public swimming pools,
               schools, arcades, museums or other specific locations as designated by the probation officer.

         b)        Your employment must be approved by the Probation Officer, and any change in employment must be
               pre-approved by the Probation Officer. You must submit the name and address of the proposed employer to
               the Probation Officer at least 10 days prior to any scheduled change.

         c)        Your residence must be approved by the probation officer, and any change in residence must be
               pre-approved by the Probation Officer. You must submit the address of any proposed residence to the
               Probation Officer at least IO days prior to any scheduled change.

         D.        Treatment

         a)        You must participate in sex offender-specific treatment, as directed by the probation officer. You must pay
               patt or all of the cost of this treatment, at an amount not to exceed the cost of treatment, as deemed appropriate
               by the probation officer. The actual co-payment schedule shall be deteimined by the probation officer. The
               probation officer shall release the presentence report and all previous mental health evaluations to the
               treatment provider. As part of the treatment program, you must submit to polygraph or other psychological or
               physiological testing as recommended by the treatment provider.

         E.        Polygraph

         a)       You must be required to submit to periodic polygraph testing at the discretion of the probation office as a
               means to ensure that you are in compliance with the requirements of your supervision or treatment program.

         F.        Registration

         a)        You must register with the state sex offender registration agency as required by state law. You must
         provide proof of registration to the Probation Officer within three days of release from imprisonment/placement on
         supervision. In any state that has adopted the requirements of the Sex Offender Registration and Notification Act
         (42 USC sec. 16901 et seq.), you must also comply with all such requirements as directed by the Probation
         Officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside, are a student, or
         was convicted of a qualifying offense.
                          Case 3:20-cr-00068-MCR Document 44 Filed 02/11/21 Page 7 of 8
NDFL 245B (Rev. 11/16)       Judgment in a Criminal Case
                             Sheet 5 - Criminal Monelary Penalties
                                                                                                       Judgment- Page . __7 __   of      8�--
 DEFENDANT:                        RYAN K.NOBLE
 CASE NUMBER:                      3:20cr68-001-MCR

                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetmy penalties under the schedule of payments on Sheet 6.

                         Assessment                    JVTA Assessment               Fine                        Restitution
 TOTALS                  $200.00                       $0 - none                     $0- none                    $1,500.00


D The determination ofrestitution is defen-ed until                       An Amended Judgment in a Criminal Case (AO 245C) will be entered
    after such dete1mination.

� The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

    Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U .S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

 Name of Payee                                                         Restitution Ordered                      Priority or Percentage

 Sherri Jackson                                                                     $1,500.00
 (address maintained confidentially)




 TOTALS                                                                            $1,500.00
D Restitution amount ordered pursuant to plea agreement $
D The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution or fine is paid in full before the
    fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(!). All of the payment options on Sheet 6 may be subject
    to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

� The court determined that the defendant does not have the ability to pay interest and it is ordered that:

    D the interest requirement is waived for the              D Fine
    � the interest requirement for the           D     fine    � restitution is modified as follows:
* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110, I JOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
                         Case 3:20-cr-00068-MCR Document 44 Filed 02/11/21 Page 8 of 8

NDFL 245B (Rev. 11/16)      Judgment in a Criminal Case
                            Sheel 6 - Schedule of Payments

                                                                                                            Judgment- Page     8     of           8
 DEFENDANT:                RYAN K. NOBLE
 CASE NUMBER:              3:20cr68-001-MCR

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
A     � Lump sum of          $ 200.00       Special Monetary Assessment, due immediately

           D     notlater                                          , or
           D     in accordance with     O    C,     D        D,   0   E, or   [F below; or

B     D    Payment to begin immediately (may be combined with              DC,          DD, or D F below); or
C     D    Payment in equal           _ _ _
                                          _              (e.g., weekly, monthly, quarterly) installments of $                  over a period of
                             (e.g., months or years), to commence       (e.g., 30 or 60 days) after the date of this judgment; or

D     D Fine payment in equal        ____                (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                              (e.g., months or years), to commence                                      after release from imprisonment to a
           tenn of supervision; or

E     D    Payment during the term of supervised release will commence within ____ (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D    Special instructions regarding the payment of criminal monetary penalties:




Unless the cowi has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetaiy penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetaiy penalties imposed.

D     Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant numbe11, Total Amount, Joint and Several Amount,
      and coJTesponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

� The defendant shall forfeit the defendant's interest in the following property to the United States:
  See Final Order of Forfeiture (ECF #43),

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and comi costs.
